Citation Nr: 1403648	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Denver RO.  A transcript of the hearing is associated with the claims file. Shortly thereafter, additional evidence was submitted, with a waiver of RO consideration. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.


FINDINGS OF FACT

1. The Veteran served in the offshore waters of Vietnam and the Veteran did not set foot on land in Vietnam at any time during his military service.

2. The Veteran was not exposed to herbicides during his military service. 

3.  The Veteran's current ischemic heart disease manifested many years after service and the evidence of record does not indicate that it was incurred in or otherwise is a result of his active service, to include as due to herbicide exposure.





CONCLUSION OF LAW

The criteria for a grant of service connection for ischemic heart disease, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim to establish service connection for ischemic heart disease.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO provided the Veteran with a VCAA notice letter in January 2010, prior to adjudicating this claim.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection.  The letter also addressed how the VA assigns disability ratings and effective dates, and who was to provide the evidence.  See, e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran and his representative.  While the Veteran's service personnel records and the logs of the USS Kawishiwi are not in evidence, the Board notes that the duty to assist in obtaining records extends only to relevant records.  See 38 U.S.C. §§ 5103A(b), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  As noted below, the Veteran has not asserted that he physically stepped foot on the soil of Vietnam or performed duties on its inland waterways during his active service.  The Veteran asserts that he should be afforded the presumption of Agent Orange exposure due to the time the USS Kawishiwi was anchored in the Da Nang Harbor.  As the VA concedes that the USS Kawishiwi was anchored in the Da Nang Harbor for the claimed time period, the Board finds that all relevant records necessary to adjudicate the claim have been obtained.   

The Board recognizes that the Veteran in question has not been afforded a VA examination with regard to ischemic heart disease.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 2006).  However, as the evidence of record does not, even potentially, indicate that the Veteran's current disability is related to his active service, there is no need to obtain a VA examination in this case.  Id.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 

harmless, and does not prohibit consideration of his claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The record reflects the Veteran had service aboard the USS Kawishiwi while on active duty and that this vessel was anchored in Da Nang Harbor twice in 1966 while the Veteran was stationed aboard.  The Veteran indicates that the ship was anchored in the waters of the Da Nang Harbor for approximately 10 - 12 hours both times while the USS Kawishiwi provided fuel and supplies to the USS Repose.  As noted above, the Veteran does not assert that he served on the landmass of Vietnam.  In fact, he reported at his August 2013 Travel Board hearing that he did not have an opportunity to leave the ship while it was anchored in the Da Nang Harbor.  Rather, he contends that Da Nang Harbor constitutes an inland waterway of the Republic of Vietnam, and that he is entitled to presumptive herbicide exposure pursuant to 38 U.S.C.A. § 1116 on that basis.

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Cardiovascular disease is a "chronic disease" under 38 C.F.R. § 3.309(a), however, the disease was not found during service nor has it been alleged to have manifested at that time.  See 38 C.F.R. § 3.307.  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

While the presumption requires that a veteran actually stepped foot on land in Vietnam, "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam (or "Blue Water" service) may not be considered "Service in the Republic of Vietnam", and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

The Board notes that the position advocated by the Veteran that Da Nang Harbor constitutes inland waters of Vietnam is contrary to VA's official position on this matter.  As noted in the VA Adjudication Procedure Manual, anchoring in the Da Nang Harbor has been determined to be "Blue Water" service.  See VA Adjudication Procedure Manual M21-1MR.

The Veteran has never alleged that he was aboard any boat which disembarked the USS Kawishiwi and docked with the mainland of the Republic of Vietnam while the ship remained anchored in Da Nang Harbor.  The Veteran's statements are clear that he believes that the USS Kawishiwi's mere presence in Da Nang Harbor is enough for the presumption of exposure to apply in this case.  The Board does not agree with that assertion and does not concede that a large harbor, such as Da Nang Harbor, is an "inland waterway" of the Republic of Vietnam, for the purposes of the presumption of exposure in this case.  

As discussed at the hearing, VA routinely receives additional information as to ships recognized as having "brown water" service.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The USS Kawishiwi is not on this list.

Consequently, without any other evidence of either service on land in Vietnam or on the inland waterways, the Board must find that the presumption of exposure does not apply to the Veteran.

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on theories of direct exposure to herbicides and direct entitlement to service connection.  Unfortunately, these also fail to show that service connection is warranted for the Veteran's ischemic heart disease.

First, the Veteran has also alleged possible direct exposure to herbicides by the reported presence of barrels with herbicides on the USS Kawishiwi.  The Veteran stated that herbicides were periodically transported in barrels on the cargo deck to provide to carriers in Vietnam.  However, the Veteran did not report actually being in contact with the content of the barrels or the barrels themselves.  The Board finds that being on the same ship as barrels of herbicide is not "exposure" to the contents.

The Veteran also notes that his position on the USS Kawishiwi was a machinist's mate that worked in the engine room may have exposed him to herbicides.  He helped to operate and maintain the main propulsion system and the evaporation systems of the ship.  A few times per month, the Veteran was required to remove the scales and sludge that would build up on the evaporators.  When the ship was closer to shore, the evaporators would need to be cleaned more frequently because more material would be in the water.  The Veteran contends that he was exposed to herbicides that were pulled into the ship via the evaporation system and that he was repeatedly exposed to it when he cleaned the system.  

However, the Veteran does not provide any evidence (including through his own statements) that herbicides were present in the evaporation systems of the USS Kawishiwi.  The Veteran did not state that he saw herbicides being spread near where the Kawishiwi was docked or that he saw barrels of herbicides being poured into adjacent waters.  The Board finds that the Veteran's unsupported assertion not to be probative.  The Veteran is not competent to provide an opinion of what amount of herbicides would need to be present in the Da Nang Harbor or the surrounding bodies of water for it to constitute exposure to herbicides when the water was evaporated aboard the USS Kawishiwi.  Moreover, this unsubstantiated claim is outweighed by the facts that the ship was in Da Nang Harbor for a combined period of 24 hours and that the evaporators would be cleaned a few times per month.  Based upon the evidence of record, the Board finds that the Veteran was not exposed to herbicides while aboard the USS Kawishiwi.  

Additionally, the evidence weighs against finding service connection for ischemic heart disease on a direct basis.  The first indication of heart disease in the record is the history of a right ventricular infarction that occurred in November 1997.  The Veteran's STRs and separation exam make no mention of any heart conditions.  There are no post-service treatment records documenting ischemic heart disease within one year of service separation, and the weight of the evidence demonstrates that symptoms of heart disease have not been continuous since service separation in December 1967.  The absence of post-service findings, diagnosis, or treatment for 28 years after service is one factor that tends to weigh against a finding of continuous symptoms of heart disease after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, the Board finds that the Veteran has not contended or submitted any lay or medical evidence showing that cardiovascular symptoms have been continuous since service separation. 

Also, there is no evidence of a nexus between his military service and his current disability.  The lack of evidence and the substantial amount of time between the development of the Veteran's condition and his separation from service weighs against a finding that the Veteran's condition is connected to service.  Accordingly, the Board finds that service connection for ischemic heart disease is not warranted because there is no evidence that the condition began in service, within the year following service, or that the Veteran was exposed to Agent Orange or other herbicides during his period of service.  The Veteran's claim must therefore be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


